DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PGPUB US20080116318A1 Wesley; Mark et al.
1.	Regarding claim 1 Wesley teaches a galley monument for an aircraft, comprising: a plurality of walls defining at least one slide-in compartment of the galley monument (fig1, opening in element 30 wall has a plurality of walls, element 29 aperture); and a display device (fig. 1, element 14) coupled pivotably (fig. 3, element 31 pivot axis) to one of the walls by an articulation device (fig. 1, element 21), wherein the wall to which the display device is coupled has a receiving recess into which the display device can be pivoted into a stowage position (fig. 1, element 14 is pivoted to storage position).

3.	Regarding claim 3 Wesley teaches the galley monument according to Claim 1, wherein the receiving recess is configured as a passage opening (fig. 3, element 29).
4.	Regarding claim 4 Wesley teaches the galley monument according to Claim 3, wherein the display device has a centre axis (fig. 4c, element 31 axis) and, in the region of said centre axis, is coupled pivotably to the one of the walls of the galley monument (fig. 2, element 28).
5.	Regarding claim 5 Wesley teaches the galley monument according to Claim 1, wherein the display device is coupled by a peripheral border region to the one of the walls of the galley monument (fig. 1, element 22).
6.	Regarding claim 6 Wesley teaches the galley monument according to claim 1, wherein the receiving recess is configured in such a manner that a first surface of the display device is aligned in the stowage position with an inner surface of the wall to which the display device is coupled (fig. 4A, element 14 is aligned with element 30).
7.	Regarding claim 7 Wesley teaches the galley monument according to Claim 1, wherein the plurality of walls extends in a depth direction and defines a slide-in opening of the respective slide-in compartment (fig. 2, aperture 29 extends in a depth direction), wherein the receiving recess is placed in the region of the slide-in opening with respect to the depth direction (fig. 2, element 29 in region of opening).
8.	Regarding claim 15 Wesley teaches an aircraft with a galley monument according to Claim 1 (para 0011 aircraft galley).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesley as applied to claims  above, and in view of US PN US 10065573 B2 Nakano; Yoshihiko.
9.	Regarding claim 8, Wesley teaches the galley monument according to Claim 1, but fails to teach further comprising: a reinforcing device inserted into the receiving recess.
However Nakano teaches further comprising: a reinforcing device inserted into the receiving recess (fig. 15, element 205 stowage component).

10.	Regarding claim 9 Nakano as modified teaches the galley monument according to Claim 8, wherein the reinforcing device is configured as a tray or as a frame (fig. 15, element 205 stowage component).
11.	Regarding claim 10 Wesley teaches the galley monument according to Claim 1, but fails to teach further comprising: an arresting device, by which the display device can be arrested in the stowage position and/or in an in-use position in which the display device is pivoted out of the receiving recess.
However Nakano teaches further comprising: an arresting device (Fig. 17B, element 310, monitor storage device), by which the display device can be arrested in the stowage position and/or in an in-use position in which the display device is pivoted out of the receiving recess (col 10, lines 25-33).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley monument taught by Wesley with the reinforcing device taught by Nakano in order “to provide a monitor stowage device with which a monitor whose width is greater than the restricted width of the attachment area can still be stowed away.” (col. 1, lines 49-52).
12.	Regarding claim 11, Nakano as modified teaches the galley monument according to Claim 10, wherein the arresting device has a locking piece configured in a complementary manner to a locking structure formed on the display device (fig. 18A, element 320a latching component), wherein the locking piece is movable between a locking position, in which the locking piece engages in a form-fitting manner in the locking structure of the display device, and a release position, in which the locking piece releases the locking structure of the display device (col 10, lines 25-33).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesley as applied to claims above, and further in view of US PN 8684325 Beshara; Mark.
14. 	Regarding claim 13 Wesley teaches the galley monument according to Claim 1, but fails to teach wherein power lines and/or data lines for supplying to the display device run within the articulation device between the wall to which the display device is coupled and the display device.
However Beshara teaches wherein power lines and/or data lines (fig. 38, element 86 wiring) for supplying to the display device (fig. 17, element 80) run within the articulation device between the wall to which the display device is coupled and the display device (fig. 18, element 60 wall).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the galley monument taught by Wesley with the wiring within the articulation device taught by Beshara in order to cancel “…power and control cables which may be routed from the TV to the wall or ceiling without concern of damage due to pinching or stretching.” (col. 5, lines 62-67).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642